192 P.3d 855 (2008)
222 Or. App. 210
In the Matter of K.V., Alleged to be a Mentally Ill Person.
State of Oregon, Respondent,
v.
K.V., Appellant.
M070839; A136946.
Court of Appeals of Oregon.
Submitted August 1, 2008.
Decided September 3, 2008.
Gay Canaday filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Michael R. Washington, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
Appellant appeals an order of involuntary civil commitment, arguing that the record does not contain legally sufficient evidence that she was dangerous to herself or others or was unable to provide for her basic needs. ORS 426.005(1)(d). The state concedes that the record is insufficient. On de novo review, State v. Miller, 198 Or.App. 153, *856 155, 107 P.3d 683 (2005), we agree that the record is insufficient.
Reversed.